Nelson, J.
This is a petition for a rehearing and reargument of the case. In the opinion of the court heretofore delivered in this case (30 Fed. Rep. 830) the court (page 835) misquotes the testimony, viz.: “It has to have it on,” quoted from Robert Orm’s testimony, should read: “They all have to have something to hold the tooth-bar up to the log;” hut such misquotation does not change the opinion of the court.
*230The petition for rehearing and reargument is denied; final decree ordered; accounting waived; appeal taken and allowed; bond on appeal fixed at $500.